United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
JESSE BROWN VETERANS ADMINISTRATION )
MEDICAL CENTER, Chicago, IL, Employer
)
____________________________________________ )
T.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-880
Issued: November 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant filed a timely appeal from a December 8, 2009 merit
decision of the Office of Workers’ Compensation Programs granting him an increased schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule
award decision.
ISSUE
The issue is whether appellant has more than a three percent permanent impairment of the
left leg and a five percent permanent impairment of the right leg, or three percent of the right arm
for which he received schedule awards.
FACTUAL HISTORY
On December 31, 2008 appellant, then a 52-year-old health technician, filed a claim
alleging that on November 24, 2008 he injured his back, right shoulder and arms helping to move
a patient. The Office accepted the claim, assigned file number xxxxxx265, for a sprain of the

right acromioclavicular joint of the shoulder, a clavicle sprain, an upper back sprain and an
aggravation of a disc bulge at L3-4 and L5-6. Appellant stopped work on November 24, 2008
and received compensation for disability beginning February 1, 2009. He returned to modified
employment on March 9, 2009.1
On July 26, 2009 appellant filed a claim for a schedule award. In a September 2, 2009
impairment evaluation, Dr. Robert Fink, a Board-certified orthopedic surgeon, discussed his
symptoms of pain and weakness in the legs, greater on the right. On examination he found pain
with right leg extension, right shoulder motion and motion of the lower extremities. Citing to the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (6th ed. 2008) (A.M.A., Guides), Dr. Fink found that appellant had a 12 percent
permanent impairment of each lower extremity due to loss of extension. He referenced Table
17-8 on page 578 of the Spine and Pelvis chapter of the A.M.A., Guides, which describes
common radicular syndromes from lumbar and cervical discs. Dr. Fink further determined that
he had a 10 percent permanent impairment of the right upper extremity due to loss of flexion and
extension.
On November 9, 2009 an Office medical adviser opined that, according to Table 16-12
on page 535 of the A.M.A., Guides, appellant had five percent impairment of the right lower
extremity and a three percent impairment of the left lower extremity due to disc herniations with
radicular symptoms in an L3-5 distribution, right more than left. He further found that appellant
had one percent impairment due to tendinopathy of the right shoulder and two percent
impairment due to degeneration of the acromioclavicular joint pursuant to Table 15-5 on page
403 of the A.M.A., Guides.
On November 19, 2009 the Office noted that it previously granted appellant a schedule
award under file number xxxxxx464 for two percent permanent impairment of each lower
extremity.2 It requested that the Office medical adviser again review the evidence and explain
whether the lower extremities impairments he rated on November 9, 2009 were in addition to or
included in the previously awarded two percent impairments of each leg under file number
xxxxxx464. On December 3, 2009 the Office medical adviser asserted that the impairment
percentages represented appellant’s total impairment and included the conditions from file
number xxxxxx464.
By decision dated December 8, 2009, the Office granted appellant a schedule award for
an additional one percent impairment of the left lower extremity, an additional three percent

1

By decision dated May 20, 2009, the Office reduced appellant’s compensation to zero after finding that his
actual earnings as a modified health technician effective March 9, 2009 fairly and reasonably represented his wageearning capacity.
2

The Office accepted that appellant sustained a displacement of lumbar discs under file number xxxxxx464. On
June 20, 2008 an Office medical adviser determined that he had a two percent permanent impairment of each lower
extremity due to pain in the L5 nerve root. By decision dated August 15, 2008, the Office granted appellant a
schedule award for a two percent permanent impairment of the right and of the left lower extremity under file
number xxxxxx464.

2

impairment of the right lower extremity and a three percent impairment of the right upper
extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act,3 and its
implementing federal regulations,4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.5 Effective May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides6
as the appropriate edition for all awards issued after that date.7
The sixth edition of the A.M.A., Guides provides a diagnosis based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on functional
history (GMFH), physical examination (GMPE) and clinical studies (GMCS).9 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
ANALYSIS
The Office accepted that appellant sustained a sprain of the right acromioclavicular joint
of the shoulder, a clavicle sprain, a sprain of the upper back and an aggravation of a disc bulge at
L3-4 and L4-5 due to a November 24, 2008 employment injury. On July 26, 2009 appellant filed
a claim for a schedule award.
In an impairment evaluation dated September 2, 2009, Dr. Fink found pain in the lower
extremities, worse on the right and pain with shoulder motion. He determined that appellant had
12 percent permanent impairment of each lower extremity using Table 17-8 of the sixth edition
of the A.M.A., Guides. Table 17-8, however, is relevant to determining impairments of the spine

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

A.M.A., Guides (6th ed. 2008).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
8

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
9

A.M.A., Guides (6th ed. 2008), pp. 405-12, 515-24.

3

and pelvis. The Act specifically excludes the back as an organ; therefore, the back or spine does
not come under the provisions for payment of a schedule award.10
Dr. Fink further determined that appellant had a 10 percent permanent impairment of the
right upper extremity due to loss of flexion and extension. He cited Table 16-40, however, such
a table does not appear in the sixth edition of the A.M.A., Guides. As Dr. Fink’s opinion does
not conform to the provisions of the A.M.A., Guides, it is of diminished probative value.11
An Office medical adviser reviewed Dr. Fink’s opinion and determined that appellant had
a five percent impairment of the right lower extremity and a three percent impairment of the left
lower extremity under Table 16-2 of the A.M.A., Guides as a result of radiculopathy at L3-5. He
did not, however, sufficiently explain how he applied the sixth edition of the A.M.A., Guides in
reaching his conclusion. The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as an extremity impairment. Recognizing that certain
jurisdictions, such as under the Act, mandate ratings for extremities and preclude ratings for the
spine, the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent
with sixth edition methodology.12 The Office has adopted this approach for rating impairment to
the upper or lower extremities caused by a spinal injury.13 The Office medical adviser did not
apply this method in reaching his determination of the extent of appellant’s impairment from his
spinal injury. The Board will remand the case for proper application of the A.M.A., Guides and
further development of the evidence to determine whether appellant is entitled to a schedule
award for a permanent impairment of the lower extremities.
The Office medical adviser further determined that, for the right upper extremity,
appellant had a one percent impairment due to tendinopathy of the right shoulder cuff and a two
percent impairment for degeneration of the acromioclavicular joint, for a total of three percent
impairment under Table 15-5. He failed, however, to explain how he reached his conclusion.
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation. It
requires identifying the impairment class for the diagnosed condition (CDX), which is then
adjusted by grade modifiers based on functional history (GMFH), physical examination (GMPE)
and clinical studies (GMCS).14 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) +
(GMCS-CDX). The Office medical adviser identified only the table used without providing any
explanation of the diagnosis category, class rating or evaluation of the grade modifiers. As
discussed, grade modifiers should be considered for functional history, physical examination and
clinical studies and these grade modifiers can change the extent of a given impairment rating.15
10

Patricia J. Horney, 56 ECAB 256 (2005); Francesco C. Veneziani, 48 ECAB 572 (1997).

11

Mary L. Henninger, 52 ECAB 408 (2001).

12

Rating Spinal Nerve Extremity Impairment Using the Sixth Edition, The Guides Newsletter (A.M.A., Chicago,
IL), July/August 2009.
13

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.0700 (January 2010)
(Exhibit 1, 5).
14

Id. at 405-12.

15

Id.

4

Consequently, the Board finds that the opinion of the Office medical adviser requires further
clarification on the issue of appellant’s right upper extremity impairment. The case is remanded
for proper application of the A.M.A., Guides and, if necessary, further development of the
evidence to determine whether appellant is entitled to a schedule award for a permanent
impairment of the lower extremities and right upper extremities. Following such further
development as the Office deems necessary, it should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 8, 2009 merit decision of the Office
of Workers’ Compensation Programs is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: November 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

